Citation Nr: 0623079	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  03-31 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
August 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Togus, Maine Regional 
Office (RO), which denied the veteran entitlement to service 
connections for hearing loss. 

In February 2004, the veteran appeared at the RO and 
presented testimony in support of his claim at a 
videoconference hearing before the undersigned.  A transcript 
of the veteran's testimony has been associated with his 
claims file.  

In June 2004, the Board denied the veteran's claim for 
service connection for a hearing loss.  The veteran appealed 
to the United States Court of Appeals for Veteran's claims 
(Court).  In March 2005, the Court vacated the Board's 
decision and granted a joint motion for remand.

In August 2005, the Board remanded this case to the RO for 
further development.  The case has since been returned to the 
Board and is now ready for appellate review.


FINDING OF FACT

The veteran's hearing loss was first clinically demonstrated 
many years after service and is not persuasively shown to be 
due to any inservice occurrence or event.


CONCLUSION OF LAW

The veteran's hearing loss was not incurred or aggravated in 
service, nor may service incurrence of a sensorineural 
hearing loss be presumed. See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim for the 
disability at hand was received in September 2001.  By 
correspondence also dated in September 2001, the RO informed 
the veteran of the information and evidence needed to 
substantiate his claim. Given the foregoing, the Board finds 
that the notice letter dated in September 2001 as well as a 
subsequent letter dated in September 2005 complied with the 
specific requirements of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, that requirement was 
satisfied.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  This includes, 
where applicable, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because of the outcome in 
this case, there is no basis to apply Dingess.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Because of the Board's actions in this 
case, there is no prejudice to the veteran in rendering a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) 

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the available service 
medical records, private treatment records, and reports of VA 
examinations afforded to the veteran since his service 
separation.  The veteran has not identified any additional 
evidence pertinent to his claim, not already of record and 
there are no additional records to obtain.  

In this case, VA has been unable to secure the majority of 
the veteran's service medical records.  In September 2001, 
the National Personnel Records Center informed VA that the 
veteran's service medical records and surgeon general office 
records were destroyed in a fire.  Historically, the fire 
occurred in 1973 at the National Personnel Records Center.  
The Board recognizes that the Court has held that, in cases 
where records once in the hands of the Government are 
missing, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis herein has been undertaken with 
this heightened duty in mind.

The above notwithstanding, case law does not establish a 
heightened "benefit of the doubt" but, instead, a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, and to explain its decision when the 
veteran's medical records have been destroyed.  Ussery v. 
Brown, 8 Vet. App. 64 (1995).

Case law does not lower the legal standard for proving a 
claim for service connection.  It merely increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the veteran.  
Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 
9 Vet. App. 46 (1996).

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.  For the reasons set forth above, 
the Board finds that VA has complied with the VCAA's 
notification and assistance requirements and has obtained and 
developed all the evidence necessary for an equitable 
disposition of the matter on appeal. The case is thus ready 
to be considered on the merits.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran maintains that he was exposed to loud noise while 
working as an aerial cameraman that worked on jets and other 
aircraft.  According to the veteran, his responsibility was 
to look into the malfunctioning of a camera, while the jet's 
engine was running.  These camera compartments were located 
in the nose of the aircraft, in front of the engines.  He 
experienced exposure to high pitch sounds from the jet 
engines and he was not provided with protective ear gear 
until sometime in 1958.

The only available service medical record is the veteran's 
July 1959 separation physical examination.  On the authorized 
audiological evaluation in July 1959, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
10
LEFT
0
0
5
5
5

The veteran's right whispered voice (WV) reading was 15 out 
of 15.  His left WV reading was also 15 out of 15.  There 
were no defects in the veteran's hearing noted.

On VA examination dated in July 2002, the veteran's 
subjective complaints included a history of bilateral hearing 
loss and a history of extensive noise exposure in service.  
He expressed difficulty hearing in large groups, hearing his 
wife, and hearing the television.

On audiometric examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
5
15
52
55
32
LEFT
12
47
55
52
42

Speech recognition was 100 percent in both ears.  The 
examiner opined that the findings suggested that the noise 
exposure had little to no affect on his hearing at the time 
of his separation examination.

The diagnosis was moderately severe to severe high frequency 
sensorineural hearing loss (SNHL) from 3k-8k, right ear; a 
moderate to moderately severe SNHL from 2k to 8k, left ear; 
and excellent word recognition scores in both ears, with no 
performance intensity -phonetically balanced rollover.

In a Hearing Loss Questionnaire received by VA in July 2002, 
the veteran claimed that he was first diagnosed or treated 
for a hearing loss condition between July and August 1991. 
The doctor that first diagnosed the veteran did not have the 
veteran's records on file at the time they were requested and 
are not associated with the claims file. He indicated that 
post-service, he worked in the grocery business for about 18 
years, and was self-employed as a variety store proprietor, 
and catered lunches at a textile mill. He wore ear protection 
on those deliveries.

On private audiological examination, dated in July 2003, the 
veteran reported to the examiner that he experienced 
extensive unprotected noise exposure to jet engines while in 
service. Tympanometry was within normal limits with mildly 
reduced static compliance bilaterally. There was precipitous 
hearing loss above 1000 Hertz for both ears that was 
sensorineural for the right ear hearing was mildly poorer in 
the left ear than in the right ear for the low and mid 
frequencies and there is a mild air/bone gap. Speech 
recognition in the right ear was fair and speech recognition 
in the left ear was poor.

The examiner opined that exposure to the jet engines was a 
likely contributing factor to high sensorineural hearing 
loss.

On the authorized audiological evaluation in August 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
5
20
60
60
36
LEFT
5
50
60
60
44

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 percent in the left ear.  
The diagnosis was moderately severe sensorineural hearing 
loss (SNHL), 3000- 4000 hertz, right ear and moderate to 
moderately severe SNHL, 2000-4000 hertz, left ear. The 
examiner opined that it was not as least as likely as not 
that the veteran's current hearing loss is related to 
service.

In February 2004, the veteran testified before the 
undersigned at a video teleconference hearing.  During his 
testimony, the veteran reiterated that in service his job 
responsibility was photographic repair for jets.  When asked 
whether he recalled having any hearing problems or treatment 
for hearing problems while in service, he replied in the 
negative.  He testified that the he first underwent an 
audiological examination between 1980 and 1981.  The veteran 
stated that he did not complain of hearing loss to his family 
doctor after separation from service.  He was in receipt of 
Social Security benefits; however, he testified that these 
benefits were retirement benefits and not disability 
benefits.
In a letter dated in June 2005, the veteran and his spouse 
recalled events "several years ago" that made them aware of 
the veteran's difficulty with hearing.

On the veteran's most recent VA audiological evaluation in 
February 2006, the veteran's examiner reported that he had 
reviewed the veteran's claims file, and noted conflicting 
opinions as to whether or not the veteran's current hearing 
loss is related to service.  He further noted that the 
veteran's duties during his military service involved repair 
of jet aircraft cameras with exposure to jet engine noise on 
the flight line without the use of hearing protection and 
presented a risk situation for hearing loss.  The veteran 
denied occupational noise exposure following service.  He 
reported unprotected recreational noise exposure limited to 
the use of small power tools and the use of hearing 
protection when operating a lawnmower and snow blower.  The 
examiner stated that these situations present some risk of 
hearing loss related to noise exposure.  He added that given 
the veteran's age, presbycusis is also a factor to consider 
in possibly contributing to the veteran's current hearing 
loss.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
20
45
55
27.5
LEFT
15
40
65
55
43.75

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 90 percent in the left ear.

Following the evaluation, right ear moderate sloping to 
moderately severe sensorineural hearing loss at 3,000 to 
4,000 hertz and left ear mild sloping to moderately severe 
sensorineural hearing loss from 2,000 to 4,000 hertz was 
diagnosed.   The examining VA audiologist noted that a 
private audiological evaluation in July 2003 noted "jet 
engine noise is a likely contributing factor to high 
frequency hearing loss."  She stated that she interpreted 
this to mean the same as "risk", indicating that the 
situation is one of excessive noise and the possibility of 
hearing loss exists.  She further stated that the audiologist 
who conducted the examination in July 2003 was likely unaware 
of the veteran's audiogram at the time of separation from 
service, which shows auditory thresholds to be clearly within 
normal limits bilaterally.  She observed that the threshold 
levels at separation are high indicators regarding whether or 
not hearing loss was sustained as hearing loss due to noise 
exposure is not known to be progressive after the fact.  She 
opined, therefore, that it is less as likely as not that the 
veteran's current hearing loss is related to military 
service.

Law and Regulations

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).



Analysis

Upon review of the medical evidence, written arguments and 
personal testimony, the Board concludes that the veteran's 
bilateral hearing loss is not related to service, nor can 
sensorineural hearing loss be presumed to have been incurred 
therein. 38 C.F.R. § 3.385.

At discharge, in 1959, the veteran's hearing was normal.  The 
first mention of a hearing loss condition is revealed in VA 
examination and a progress note dated in July 2002, from the 
Togas VA medical center (VAMC).  The Board notes that the 
veteran has stated that he was first diagnosed by a private 
physician between 1980 and 1981.  Attempts to obtain those 
records have been made; however, the veteran, in his Hearing 
Questionnaire Form and during personal testimony, has stated 
that the private physician did not keep those records after a 
period of 5 to 7 years.  Having determined that this record 
is not available, and attempts to obtain the medical record 
have been made, the Board concludes that the hearing loss 
condition first appeared in July 2002, many years after 
separation from service.  Similarly, there is no medical 
evidence of a hearing loss condition within one year of 
separation.

The medical evidence of record is consistent, to the extent 
that it shows a present hearing loss disability; however, 
there is no competent medical evidence relating the present 
disability to service.  The Board is aware that the private 
audiological examination dated in July 2003 stated that the 
veteran's report of his jet engine noise exposure is likely a 
contributing factor to his sensorineural hearing loss.  The 
examiner appears to base his findings on the veteran's 
account and belief as to the etiology of his present 
disability.  It does not appear that the veteran related any 
of his post-service occupations or noise exposure to the 
examiner.


The Board pursuant to the instructions in the joint motion 
for remand obtained further medical opinion as to the whether 
the veteran's hearing loss was related to service.  As 
summarized above, a VA audiologist in February 2006, 
following a comprehensive review of the veteran's claims file 
opined that it is less as likely as not that the veteran's 
current hearing loss is related to his military service.  The 
Board gives great weight to this opinion for the following 
reasons:  First, in formulating this opinion, the examiner in 
February 2006 reviewed the veteran's claims file, including 
the veteran's medical examination at service separation and 
the July 2003 opinion by a private audiologist supportive of 
the veteran's claim that jet engine noise was a factor in 
causing his current hearing loss.  There is no indication 
that the veteran's private audiologist reviewed the veteran's 
claims folder or his July 1959 medical examination at service 
separation; therefore the opinion of the private audiologist 
is considered less probative.

Second, in arriving at the conclusion that the veteran's 
current hearing loss was most likely not related to service, 
the February 2006 VA audiological examiner, in addition to 
interpreting the July 2003 opinion to indicate that the 
veteran had only a risk to engine noise exposure in service, 
provided rationale supportive of her opinion that such risk 
did not cause the veteran to have hearing loss that is 
consistent with established medical principles relative to 
the onset of hearing loss due to noise exposure.  

Furthermore, the veteran has failed to provide credible 
evidence to account for the time period subsequent to his 
claim onset of hearing loss in service and immediately 
thereafter, for which there is no clinical documentation of 
hearing loss complaints and/or findings prior to his 
diagnosis of hearing loss in July 2002.  The absence of 
pertinent treatment records for several years after service 
is also probative against the linkage between the veteran's 
current hearing loss and claimed acoustic trauma in service.  
See Mense v. Derwinski, 1 Vet.App. 354 (1991).

Accordingly, the Board concludes, following a longitudinal 
review of the evidence in its entirety, that, service 
connection for hearing loss cannot be granted.

In reaching this determination the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.

In so deciding the Board observes that in determining whether 
evidence is equally balanced such as to entitle the veteran 
to the benefit of the doubt, equal weight is not accorded to 
each piece of material contained in the record; every item 
does not carry the same probative value.  The Board's 
determination of what weight to attach to the evidentiary 
record is more qualitative than quantitative.  Here the Board 
finds that the opinion proffered by the VA audiologist in 
February 2006 as well as the contemporaneous service medical 
record are significantly more persuasive for the reasons 
indicated above.


ORDER

Service connection for hearing loss is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


